Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. ALLOWABLE SUBJECT MATTER

	Claims 1-11 are allowable. Claim 1-11 are allowable because the cited references do not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  In light of the specification [0048] the recitation of the claim “object touch” a bottle touch key touch coin touch or other touch that is not a “non-object touch”. The non-object touch being a human touch e.g. finger touch.
	Johnson et al US 20160012348 discloses distinguishing between accidental and non-accidental touches of a user’s (e.g. finger and palm) using machine learning. Johnson however does not disclose “in 
Bivens et al US 20100317400 discloses confirming user interaction when interaction is made with mobile communication device while being in a pocket. However, Bivens does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  
Hwang et al US 20180314387 discloses preventing unintentional touch which occur in a user’s purse or pocket by prompting a user if it is determined that the input was not intentional. Hwang however does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  
Deslaers et al. US 20180188938 discloses different machine learning models to distinguish between intentional and non-intentional touches and in particular to excluded unintended touches such as pocket dialing. Deslaers however does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  
Hirsch US 20130050233 discloses a mobile device in which touch input is disabled when the mobile device’s sensors indicate that it is placed inside a bag or pocket. Hirsch however does not disclose “in response to determining that the sensor data corresponds to the object touch, detecting that the electronic device is in a pocket mode and providing an object touch notification”.  


II. INFORMATION DISCLOSURE STATEMENT 

 







III. CLAIM INTERPRETATION - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“touch prediction engine” in claims 12-22.  
According to MPEP 2181 V the instance “touch prediction engine” would include:
means for capturing sensor data corresponding to a touch on the touch screen 
means for determining a mutual data index of the sensor data using a first ML model
means for recognizing whether the sensor data corresponds to an object touch or a non- object touch based on the mutual data index
means for detecting that the electronic device is in a pocket mode and provide an object touch notification
means for recognizing whether the sensor data corresponds to an accidental touch or a non-accidental touch using at least one second ML model


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
IV. CLAIM REJECTIONS - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112:

(b) The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “touch prediction engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function in the claim. In addition according to MPEP 2181 II B. Computer-Implemented Means-Plus-Function Limitations for a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b).  
Therefore, claims 12-22 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



V. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Johnson et al US 20160012348 discloses distinguishing between accidental and non-accidental touches of a user’s (e.g. finger and palm) using machine learning. 
Bivens et al US 20100317400 discloses confirming user interaction when interaction is made with mobile communication device while being in a pocket. 
Hwang et al US 20180314387 discloses preventing unintentional touch which occur in a user’s purse or pocket by prompting a user if it is determined that the input was not intentional.  
Deslaers et al. US 20180188938 discloses different machine learning models to distinguish between intentional and non-intentional touches and in particular to excluded unintended touches such as pocket dialing. 
Hirsch US 20130050233 discloses a mobile device in which touch input is disabled when the mobile device’s sensors indicate that it is placed inside a bag or pocket. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 02/24/2022Primary Examiner, Art Unit 2692